DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application No. 17/121,207 filed on Dec. 14, 2020, now Pat. No. 11,269,217.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
The most relevant reference, US 9,528,685 to Kadowaki, fails to disclose or suggest a color conversion display panel in which a high refractive index layer is disposed between the low refractive index layer and the first color conversion portion, and a refractive index of the substrate is between a refractive index of the high refractive index layer and a refractive index of the low refractive index layer.
Re Claim 1: As shown in Figs 4, 29 and 30, Kadowaki discloses a color conversion display panel, comprising: 
a substrate 40; 
a first color conversion portion 45G including a first semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49); 
a second color conversion portion 45R including a second semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49); 
a first transmission portion 61 (Fig. 4); 
a low refractive index layer 80 comprising a first low refractive index portion overlapping the first color conversion portion 45R and a second low refractive index portion overlapping the second color conversion portion 45G; and
 a high refractive index layer 49 disposed between the low refractive index layer 80 and the substrate 40.
Accordingly, the high refractive index layer is not disposed between the low refractive index layer and the first color conversion portion
Further, Kadowaki discloses that a refractive index of the substrate 40 is 1.52, and a refractive index of the low refractive index layer 80 is 1.20 – 1.40 and smaller than that of the high refractive index layer 49, wherein green light GL passing through the high reflective index layer 49G is incident on the interface between main surface 46 of the substrate 40 and the outside air (col. 16, lines 1-7 and 57-65).
Accordingly, it is obvious that a refractive index of the substrate is greater than that of the high refractive index layer, or a refractive index of the substrate is not between a refractive index of the high refractive index layer and a refractive index of the low refractive index layer.
Re Claim 11: As shown in Figs. 4, 29 and 30, Kadowaki discloses a display device comprising:
a display panel 3 including a plurality of thin film transistors 13; and
a color conversion display panel 4 overlapping the display panel 3,
wherein the color conversion display panel 4 includes:
     a substrate 40 overlapping the display panel 3;
     a first color conversion portion 45G including a first semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49);
     a second color conversion portion 45R including a second semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49);
     a first transmission portion 61 (Fig. 4, and col. 10, lines 53-56);
     a low refractive index layer 80 comprising a first low refractive index portion overlapping the first color conversion portion 45G and a second low refractive index portion overlapping the second color conversion portion 45R (Fig. 30); and
     a high refractive index layer 49 disposed between the low refractive index layer 80 and the substrate 40.
Accordingly, the high refractive index layer is not disposed between the low refractive index layer and the first color conversion portion
Further, Kadowaki discloses that a refractive index of the substrate 40 is 1.52, and a refractive index of the low refractive index layer 80 is 1.20 – 1.40 and smaller than that of the high refractive index layer 49, wherein green light GL passing through the high reflective index layer 49G is incident on the interface between main surface 46 of the substrate 40 and the outside air (col. 16, lines 1-7 and 57-65).
Accordingly, it is obvious that a refractive index of the substrate is greater than that of the high refractive index layer, or a refractive index of the substrate is not between a refractive index of the high refractive index layer and a refractive index of the low refractive index layer.
Re Claim 21: As shown in Figs. 4, 29 and 30, Kadowaki discloses a color conversion display panel 4, comprising: 
a substrate 40; 
a first color conversion portion 45G including a first semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49); 
a second color conversion portion 45R including a second semiconductor nanocrystal (nano fluorescent material) (col. 8, lines 38-49); 
a low refractive index layer 80 overlapping the first color conversion portion 45G and the second color conversion portion 45R; and 
a high refractive index layer 49 disposed between the low refractive index layer 80 and the substrate 40.
 Accordingly, the high refractive index layer is not disposed between the low refractive index layer and the first color conversion portion.
Further, Kadowaki discloses that a refractive index of the substrate 40 is 1.52, and a refractive index of the low refractive index layer 80 is 1.20 – 1.40 and smaller than that of the high refractive index layer 49, wherein green light GL passing through the high reflective index layer 49G is incident on the interface between main surface 46 of the substrate 40 and the outside air (col. 16, lines 1-7 and 57-65).
Accordingly, it is obvious that a refractive index of the substrate is greater than that of the high refractive index layer, or a refractive index of the substrate is not between a refractive index of the high refractive index layer and a refractive index of the low refractive index layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday 0 Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
September 8, 2022